Citation Nr: 1227435	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, rated as 10 percent disabling prior to November 4, 2010, and 20 percent disabling from November 4, 2010.  

2.  Entitlement to an initial higher rating for radiculopathy of the right lower extremity associated with thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, rated as 10 percent disabling from October 13, 2011.  

3.  Entitlement to an initial higher rating for radiculopathy of the left lower extremity associated with thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, rated as 10 percent disabling from October 13, 2011.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2010.  A transcript of the hearing has been associated with the claims file.  The Board remanded this case for further development in December 2010.

In April 2012, the RO increased the low back disability rating to 20 percent, effective November 4, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In the same April 2012 rating decision, the RO also granted separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective October 13, 2011.  Because this action by the RO in effect resulted in separate ratings for symptoms which were considered part and parcel of the Veteran's service-connected low back disability, these issues are also deemed to be in appellate status.  

In the December 2010 Board decision, the issue of entitlement to service connection for bilateral foot disorder was also remanded.  However, the subsequent rating decision in April 2012 granted service connection for bilateral calcific Achilles tendonitis with degenerative joint disease of right foot (claimed as bilateral hallux valgus).  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 


FINDINGS OF FACT

1.  Prior to November 4, 2010, the Veteran's service-connected thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus was manifested by subjective complaints of pain; but forward flexion was not limited to 60 degrees or less, and there was no muscle spasm, abnormal gait, abnormal spinal contour, ankylosis or incapacitating episodes of at least two weeks over the past 12 months.

2.  From November 4, 2010, the Veteran's service-connected thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus has been manifested by some pain on motion; but forward flexion was not limited to 30 degrees or less and there was no ankylosis or incapacitating episodes of at least four weeks over the past 12 months.  

3.  From May 11, 2011, the Veteran's service-connected radiculopathy of the right lower extremity has been manifested by a disability picture consistent with mild incomplete paralysis, but has not been productive of a disability picture consistent with moderate incomplete paralysis.

4.  From May 11, 2011, the Veteran's service-connected radiculopathy of the left lower extremity has been manifested by a disability picture consistent with mild incomplete paralysis, but has not been productive of a disability picture consistent with moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  From November 4, 2010, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  From May 11, 2011, the criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 8621 (2011).

4.  From May 11, 2011, the criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 8621 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2006 that fully addressed all notice elements and was sent prior to the September 2006 rating.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Additional notices were also sent in January, July, and August 2008.  Although these notices were not issued prior to the adverse determination on appeal, the claim was thereafter readjudicated in an October 2008 statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and VA fee-based examination reports as well as VA examination report.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, his statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA fee-based examinations in August 2006, August 2009, and January 2012, as well as a VA examination in May 2011, to evaluate the severity of his service-connected low back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's low back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in December 2010 directed the RO to obtain copies of additional VA treatment records and to send a letter to the Veteran requesting information about any other private medical providers.  The RO was also directed to schedule the Veteran for a VA examination.  The claims file shows that the RO obtained VA treatment records.  Moreover, in December 2010, the RO sent a letter to the Veteran requesting information about any private medical providers.  It appears that the Veteran never submitted any additional information  Moreover, as discussed above, the Veteran was afforded VA examinations in May 2011 and January 2012.  Accordingly, the Board finds that there has been substantial compliance with the December 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of claim for an increased rating.  


Thoracolumbar Degenerative Joint Disease with L5-S1 Herniated Nucleus Pulposus

The Veteran is seeking an increased rating for his service-connected low back disability.  As noted above, the RO initially continued the Veteran's 10 percent rating for the low back disability and subsequently increased it to 20 percent, effective November 4, 2010.  Accordingly, the Board must determine whether a rating in excess of 10 percent is warranted prior to November 4, 2010, and whether a rating in excess of 20 is warranted from November 4, 2010.   

In evaluating the spine, a general rating formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Veteran filed his current claim for an increased rating in April 2006.  An April 2005 VA treatment record contained reports of a history of low back pain.  A follow up August 2005 showed tenderness in L3 through L5 that increased to discomfort on full flexion.  Straight leg raising was negative bilaterally.  Deep tendon reflexes (DRT) were 1+ and symmetrical.  There were no lateralizing findings on neurologic examination.  An April 2006 record showed that the Veteran's range of motion and gait were normal.  

The Veteran was afforded a VA fee-based examination in August 2006.  He  reported pain throughout the back and stiffness.  The pain was characterized as aching, squeezing, cramping and sharp.  Pain was 6 out of 10 at the highest level and was elicited by physical activity and stress.  It was relieved by rest and medication.  The Veteran was able to function with medication with no side effects.  He denied any incapacitation of functional impairment.  

On physical examination, posture and gait were normal.  There was no evidence of radiation of pain, spasms or tenderness.  Straight leg raise was negative bilaterally.  The spine was not in any fixed position or ankylosis.  Lumbar range of motion was normal without evidence of pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On neurological examination, there was normal motor and sensory function.  DTRs at knees and ankles were 2+ and equal bilaterally.  A contemporaneous x-ray showed no significant abnormality, but mild hypertrophic changes in the superior margins of L3 and L4.  The diagnosis was mild degenerative joint disease at L3 and L4.  The Veteran reported difficulty standing walking or lifting for extended periods of time secondary to his present condition.  

Follow up private treatment records from East Carolina Internal Medicine are essentially silent with respect to any objective findings referable to the low back.  However, an October 2006 record did note that the Veteran had normal bowel and bladder function.  

Follow up VA treatment records continued to reflect complaints of low back pain, but on neurologic examination, there were no focal deficits.  DTRs were 2+ and strength was 5/5 in all extremities.  A December 2008 x-ray again showed mild degenerative changes of the lumbar spine.  In May 2009, the Veteran was fitted for a back brace.  

The Veteran was afforded another VA fee-based examination in August 2009 with the same examiner.  The claims file was reviewed.  At this examination, the Veteran reported symptoms of stiffness, fatigue, decreased motion, paresthesias and weakness of spine, legs and feet.  He reported constant pain that traveled down the back of his legs.  The severity was moderate.  He identified the same precipitating and alleviating factors as the prior examination.  At this time, he indicated that he had limitation of motion and functional impairment including difficulty with prolonged standing or walking.  He still denied any incapacitation.  He was able to walk one-half mile, but it took him about 30 minutes.

On physical examination, the Veteran's posture and gait were again normal.  There was no evidence of radiation of pain, spasms, guarding, weakness or tenderness.  Muscle tone and lumbar musculature were normal.  Straight leg raise was negative bilaterally and he had negative Lesegue's sign.  There was no atrophy of the limbs.  The spine was not in any fixed position or ankylosis.  Lumbar range of motion was normal without evidence of pain.  However, after repetitive use, there was evidence of pain, fatigue and lack of endurance without weakness or incoordination.  Major functional impact was pain, but there were no additional limitations in degrees.  

Further inspection of the spine revealed normal position of the head.  It was symmetrical in appearance.  Curvatures were within normal limits.  There was no intervertebral disc syndrome with nerve root involvement.  On neurological examination, motor and sensory functions were normal.   DTRs were 2+ and equal bilaterally.  The diagnosis was not changed.  The Veteran had difficulty with prolonged standing, walking, running, kneeling and bending at the waist.  

At his October 2010 Board hearing, the Veteran testified that he had trouble sleeping because of back pain.  He also had pain running down the back of his legs.  He still worked full time as a sheet metal worker, but his back condition bothered him at his job and he had to take some days off to relax.  He indicated that he missed approximately 10 days of work.  He took Tylenol medication for pain and wore a back brace.  He also reported that driving long distances bothered him and his job aggravated his back problem.  He also reported experiencing back spasms about once a month.  He did not do a lot of walking due to his back pain.  

In a November 4, 2010, VA treatment record, the Veteran reported that his back was hurting more.  His job exacerbated the symptoms.  He wore a back brace, but his back still hurt.  Neurological examination was still normal with no focal deficits.  The assessment was osteoarthritis.  In another clinical notation that day, it was also noted that no bowel or bladder incontinence was reported.  An x-ray showed no degenerative disk disease.  

Based on the above treatment record, the RO increased the Veteran's low back disability rating to 20 percent, effective the date of this record.

The Veteran was afforded a VA examination in May 2011.  He denied bowel incontinence, but reported bladder incontinence for the past seven years.  The examiner observed an October 2007 record, which showed a diagnosis of benign prostatic hypertrophy.  The bladder incontinence occurs every three to four weeks and when it occurred, he had to change his underwear.  The Veteran denied any incapacitating episodes.  The pain radiated to the back of his thighs and he reported lower extremity weakness.  He used a cane on an intermittent basis for his back and knees.  He still took aspirin and Tylenol with no side effects.  

Functionally, the Veteran could walk and stand for 15 to 20 minutes.  However, beyond that time period for walking or standing as well as bending and stooping made his symptoms worse.  Elevating his feet made him feel better.  He denied flare-ups.  His symptoms were constant.  There was no effect on activities of daily living.  He had missed approximately one month from work as a sheet metal worker due to back pain.  

On physical examination, flexion was to 60 degrees, which diminished to 50 degrees with repetition.  Extension was to zero to 20 degrees.  Bending to both sides was to 25 degrees and rotation to both sides was to 20 degrees.  There was pain and stiffness at the end range of all ranges.  Other than flexion, there was no change on repetition.  There were no areas of palpable tenderness or any objective signs of spasm or deformity.  Lower extremity strength was grade 5- proximally with hamstring tightness, grade 5 distally.  He could go up and down on his toes five times.  Sensation was diminished, but present to light touch in his right foot and below his left knee, otherwise intact to light touch.  It was observed that the Veteran carried a diagnosis of diabetes.  Knee jerks were 2+, ankle jerks were 1+, and toes were downgoing.  Toe proprioception was intact.  Straight leg raise was negative.  He also walked with a normal gait.  The examiner noted that October 2010 x-rays showed mild osteophytosis of the vertebral bodies, but no apparent degenerative disc disease.   The impression was lumbar degenerative joint disease.  The examiner determined the severity to be mild.  

An October 13, 2011 VA MRI showed mild L5-S1 posterior disc bulge with associated small annular fissure.  There was no significant spinal canal or neural foramen stenosis.  

The Veteran was afforded another VA fee-based examination in January 2012.  At that time, he reported low back pain with intermittent radiation down the left leg.  However, there was no complaint of focal weakness or numbness.  He also noted urinary urgency and dribbling immediately before and after urination, but no frank incontinence and no need for a pad.  He also had intermittent erectile dysfunction for which he took medication, which helped.  The Veteran reported flare-ups daily at work due to repeated lifting of 40 pounds or prolonged standing, bending or twisting.  

Range of motion was to 80 degrees flexion, with pain at 75 degrees; 30 degrees extension, with pain at 5 degrees; 25 degrees right lateral flexion with pain at 5 degrees; 30 degrees left lateral flexion, with pain at 5 degrees; 20 degrees right lateral rotation, with pain at 20 degrees; and 30 degrees left lateral rotation with pain at 30 degrees.  After three repetitions, range of motion was 80 degrees flexion, 30 degrees extension, 25 degrees right lateral flexion; 30 degrees left lateral flexion; 20 degrees right lateral rotation and 30 degrees left lateral rotation.  The examiner found that there was no additional limitation following repetitive use testing.  The Veteran, however, did have less movement than normal and pain on movement.  There was also parathoracolumbar tenderness to palpation from the mid thoracic spine distally.  Nevertheless, there was no muscle spasm or guarding.  

The January 2012 examination further revealed normal muscle strength testing.  There was no muscle atrophy.  DTRs were 1+.  Sensory testing was normal.  Straight leg raising was negative bilaterally.  The examiner did find that the Veteran had symptoms of radiculopathy, including moderate intermittent pain in the left lower extremity as well as moderate paresthesias and/or dysesthesias in both lower extremities.  No other symptoms were found.  The examiner indicated that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) and characterized the severity of the radiculopathy as mild.  The examiner clearly found that the Veteran had no other neurological abnormalities, including bowel or bladder problems, associated with the low back.  The examiner also determined that the Veteran did not have intervertebral disc syndrome and, consequently, did not provide any information concerning incapacitating episodes.  

As indicated in the examination report, the Veteran used a back brace.  He had no associated scars.  The examiner also indicated that genital and rectal examinations were within normal limits.  Only the lower 1/3rd of the prostate could be palpated as it was out of reach.  There were no nodules noted and it was nontender.  The examiner observed the October 2011 MRI findings.  The examiner opined that the Veteran's back condition impacted his work because lifting, pushing, twisting, bending as well as continuous standing and walking worsened his back pain.  He had to take frequent breaks for about a total of two hours in an eight hour shift to temporarily relieve pain.  The examiner also determined that the decreased DTRS were as likely as not a normal variant.  

In a contemporaneous examination report for the feet, the Veteran complained of bilateral foot dysesthesias.  The examiner indicated that although the neurological examination was essentially normally, it was recommended that an EMG/NCV be done to determine whether the Veteran had underlying neuropathy due to his diabetes or back.  

Although it does not appear that an EMG/NCV was done in this case, there is no prejudice to the Veteran in proceeding with this decision as the purpose of the EMG/NCV was to determine whether the Veteran had a neurological abnormality of the lower extremities associated with his low back disability.  However, based on the findings in January 2012 VA examination, he was awarded service connection for radiculopathy of the right and left lower extremities associated with his service-connected low back disability, effective the date of the October 13, 2011 MRI.  

Prior to November 4, 2010

Prior to November 4, 2010, there was no medical evidence demonstrating that the Veteran's low back disability warranted a 20 percent rating or higher.  Specifically, there was no objective finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Both the April 2006 and August 2009 VA fee-based examinations showed normal range of motion.  

It is acknowledged that at the October 2010 Board hearing, the Veteran reported muscle spasm occurring about once a month, which is one of the criteria for a higher rating.  However, both VA examiners during this period found no objective evidence of muscle spasm.  Moreover, the subsequent VA examiners in May 2011 and January 2012 also found no evidence of muscle spasms.  There is also no mention of muscle spasms in the treatment records.  The Board also finds it significant that during the course of treatment, as well as at all of the VA examinations, the Veteran never reported any muscle spasms.  Accordingly, given that his report at the Board hearing is inconsistent with the remaining evidence of record, this assertion cannot be deemed credible.  The totality of the evidence shows that the Veteran did no suffer from muscle spasms prior to November 4, 2010.  

Further, the record during the period in question contains no objective evidence of guarding, abnormal gait, abnormal spinal contour, or ankylosis.  The April 2006 and August 2009 VA fee-based examinations clearly found no evidence of these symptoms.  Further, the VA examinations and VA treatment records are also silent with respect to any additional restrictions.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  The April 2006 examination determined that there was no evidence of pain, fatigue, weakness, lack or endurance of incoordination after repetitive use.  Further, the August 2009 VA fee-based examination clearly showed that although there was evidence of fatigue and lack of endurance after repetitive use and the major functional impact was pain, there was no additional limitations in degrees.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Additionally, there is no medical evidence of record showing that the Veteran suffered from incapacitating episodes having a total duration of at least two weeks during the past 12 months to warrant a 20 percent rating under this provision.  In this regard, the Veteran expressly denied any incapacitation at the August 2009 VA examination.  He also denied incapacitation at the August 2006 examination.  Importantly, there is no evidence documenting that he was prescribed bed rest by a physician during this period.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, with the exception of radiculopathy of the both lower extremities, which is discussed further below, the medical evidence during this period fails to show any findings of neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  Motor and sensory examinations were normal.  Importantly, there has been no objective finding of bladder or bowel dysfunction.  An October 2006 private treatment record noted that the Veteran had normal bowel and bladder function.  Further, a November 2010 VA treatment record also indicated that no bowel or bladder incontinence was reported.  Thus, an additional separate rating is not warranted for any neurological symptoms.  In sum, prior to November 4, 2010, the Veteran's manifested symptoms associated with his low back disability were adequately contemplated in the 10 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, a preponderance of the evidence is against a rating in excess of 10 percent for the period prior to November 4, 2010.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From November 4, 2010

Based on the medical evidence of record, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent from November 4, 2010.  Indeed, there has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 60 degrees flexion documented at the May 2011 VA examination.  At the January 2012 VA fee-based examination, flexion was to 80 degrees.  

Again, the Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the May 2011 VA examination, the examiner found that flexion was additionally limited to 50 degrees following repetitive use.  Nevertheless, the Veteran's range of motion was still higher than the 30 degrees required for a higher rating even considering additional functional limitation due to pain.  Moreover, the January 2012 examiner found that there was no additional limitation following repetitive testing.  
Further, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Again, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Although the Veteran reported missing a month of work at the May 2011 examination, he expressly denied any incapacitating episodes.  

With the exception of the lower extremities, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during the period in question.  The Board recognizes the Veteran's reports of bladder incontinence and erectile dysfunction.  However, again, there have been no objective findings of bowel or bladder incontinence and erectile dysfunction associated with the Veteran's low back disabilty.  Importantly, while the Veteran can describe these symptoms, he is not competent to associate them with his service-connected low back disability as he does not have the requisite medical expertise.  Significantly, the January 2012 VA examination clearly found that the Veteran did not have any other neurological abnormalities associated with his low back disability.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are currently adequately contemplated in the 20 percent rating. 

Again, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

Therefore, a preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected lumbar strain with degenerative disc disease from November 4, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Radiculopathy of the Right Lower Extremity and Left Lower Extremity

With regard to the separate 10 percent ratings for radiculopathy, as the May 11, 2011 VA examination clearly documented that sensation was diminished in the right foot and below the left knee, the Board finds that the Veteran's service-connected radiculopathy of the right lower extremity and left lower extremity warrants 10 percent ratings from that date, May 11, 2011.  See Hart.  However, there is no competent medical evidence of diminished sensation prior to that date.  In this regard, prior VA treatment records showed no focal deficits DTRs were 2+  and strength was 5/5.  Further, at the prior April 2006 and August 2009 VA fee-based examinations, the Veteran exhibited normal motor and sensory function.  Accordingly, given these findings on objective examination, 10 percent ratings for the Veteran's radiculopathy are not warranted prior to May 11, 2011.  

Further, the evidence of record fails to support ratings in excess of 10 percent at any time during the rating period on appeal.  Indeed, the medical evidence is silent with respect to any findings of motor weakness or loss of strength in the right and left legs.  Further, there has been no finding of moderate sensory loss.  Sensory testing was normal at the January 2012 examination.  There was no muscle atrophy and the examiner determined that the decreased DTRs were a normal variant.  Importantly, the January 2012 VA examination characterized the Veteran's disability picture as mild for both lower extremities, which is commensurate with the criteria for a 10 percent rating.  In sum, the Board believes that the Veteran's disability picture is consistent with mild disability warranting the current 10 percent rating under Diagnostic Code 8621 for mild incomplete paralysis.  See 38 C.F.R. § 4.124a.  Thus, ratings in excess of 10 percent are not warranted.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

					 	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for thoracolumbar degenerative joint disease with L5-S1 herniated nucleus pulposus, rated as 10 percent disabling prior to November 4, 2010, and 20 percent disabling from November 4, 2010, is denied.  

Effective May 11, 2011, separate 10 percent ratings for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

Effective May 11, 2011, separate 10 percent ratings for radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


